Citation Nr: 1221989	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to January 1983 and from May 2000 to January 2001.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from November 2003 and April 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In June 2008, the Board of Veterans' Appeals (Board) denied service connection for hypertension on a secondary basis, as well as the increased rating claims for a depressive disorder and GERD.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The June 2008 Board denials of an initial rating in excess of 30 percent for a depressive disorder and an initial rating in excess of 10 percent for GERD were vacated and remanded to the Board by a Memorandum Decision of the Court dated in November 2010.  Judgment was issued in the following month. 

In February 2012, the Board granted an initial disability rating of 50 percent for the Veteran's service-connected depressive disorder and remanded the claim for an initial rating in excess of 10 percent for the GERD.  The notice required by the remand was sent from the Appeals Management Center (AMC) to the Veteran in February 2012.  The Veteran did not respond and did not identify any additional medical care providers or records.  The examination requested by the remand was completed in March 2012.  In as much as the development requested in the remand has been completed, a supplemental statement of the case issued in April 2012, and the Veteran was allowed adequate time for a response, the Board now proceeds with its review of the appeal.  

FINDINGS OF FACT

1.  The service-connected GERD is manifested by endoscopic and biopsy evidence of chronic esophagitis with intestinal metaplasia compatible with Barrett's esophagus; and by complaints of persistently recurrent epigastric distress, pyrosis (heartburn), reflux, and sleep disturbance caused by reflux.

2.  The service-connected GERD does not result in persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 3.321, 4.7, 4.20, 4.114, Diagnostic Code 7346 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.
Here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The information as to ratings and effective dates required by the Court in Dingess was sent to the Veteran shortly after the Court's decision in March 2006 and again in January 2008.  The Veteran was not prejudiced by this late notice because he had actual knowledge of his right to appeal the rating and did so.  Following the notice, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in April 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  The Veteran had requested a hearing, but in October 2007, in writing, he requested that the hearing be canceled and did not request that a hearing be rescheduled.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Criteria

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

There are no specific rating criteria for GERD.  38 C.F.R. Part 4.  However, it is permissible to rate an unlisted condition under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  Thus, GERD may be rated as a hiatal hernia.  

A hiatal hernia may be assigned a maximum rating of 60 percent disabling where there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent rating may be assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent rating will be assigned where there are two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.14, Diagnostic Code 7346 (2011).  

Discussion

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this issue.  The extensive evidence will only be cited where it is relevant to the GERD.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claim.   

The record contains VA clinical notes beginning in April 2002.  A VA primary care note, dated in April 2003, shows that there were no complaints of weight gain or loss, loss of appetite, dysphagia, abdominal pain, nausea, vomiting, hematemesis, diarrhea, constipation, melena (black tarry stools) or hematochezia (bright red blood per rectum).  The abdomen had bowel sounds present in all quadrants.  It was nontender,  nondistended, soft, and depressible.  There were no masses or organomegaly.  The assessment did not include GERD, hiatal hernia, or any other esophageal disorder.  

A March 2004 VA primary care follow-up note contained a computerized problem list including esophageal reflux.  There were no specific symptoms reported.  The abdomen had bowel sounds present in all quadrants.  It was nontender, nondistended, soft, and depressible.  There were no masses or organomegaly.  The assessment included GERD and it was noted that the Veteran would continue on his medication.  

A VA primary care note, dated in August 2005, reflects the Veteran's complaints, including gastric discomfort.  Gastrointestinal examination was negative.  His abdomen was nontender, nondistended, soft, and depressible with bowel sounds present in all quadrants and no masses or organomegaly.  An increase in medication was recommended.  

The Veteran had a VA gastrointestinal examination in March 2006.  The temporary claims folder and medical records were reviewed.  The Veteran claimed that he had gastrointestinal symptoms due to his service-connected back disability.  It was noted that the records included a diagnosis of GERD.  The Veteran reported daily use of medication for back pain, and also reported esophageal reflux disease problems.  He said that his gastric problems began in approximately December 2002.  They consisted of gastric acidity associated with reflux, heartburn on a daily basis, especially at night, mildly relieved by medication, and worsening after meals and when using medication for back pain.  The Veteran specifically denied vomiting, hematemesis, or melena.  No circulatory disturbances were reported.  The Veteran reported occasional diarrhea and denied constipation.  There was no history of ulcer disease.  The Veteran reported a weight gain of 40 pounds in one year.  There were no signs of anemia.   The diagnosis was hiatal hernia with gastroesophageal reflux disease.  The examiner expressed the opinion that the GERD symptoms were, more likely than not, aggravated by the continuous use of medication for the service-connected back pain.  

An April 2006 pharmacy note indicates that a medication change provided moderate relief.   

A VA primary care note, dated in May 2006, shows the Veteran complained of GERD symptoms.  On examination of the abdomen, bowel sounds were present in all quadrants.  It was nontender, nondistended, soft, and depressible, with no masses or organomegaly.  The assessment was GERD.   

In June 2006, the Veteran was examined prior to an esophogastroduodenoscopy (EGD).  His complaints were of GERD.   His abdomen had no palpable masses and was soft and depressible.  Bowel sounds were positive.  The impression was GERD.  The report of the June 2006 EGD shows that it revealed a moderate sized hiatal hernia with minimal distal inflammatory changes.  The stomach and duodenum appeared normal.  The diagnoses were hiatal hernia and esophagitis Grade I.  

On a June 2007 VA spine examination, the Veteran reported that side effects of his back medication included increased GERD and stomach upset.  He said he slept in a seated position.  The current 10 percent rating is assigned where the condition is symptomatic.  The description contained in this report does not approximate the disability picture associated with a 30 percent rating.  In particular, it does not describe dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  Most significantly, it does not describe a symptom complex productive of considerable impairment of health.  While the Veteran may have reported an increase in symptomatology, this report does not show that increase approximates the criteria for a higher rating.  

The report of private gastroscopy, in May 2011, indicates a hernia and esophagitis.  There were no varicies.  It was commented that there was a large hernia with pink salmon tongue projections.  There were no ulcers, masses, or stricture.   The stomach and duodenum were normal.  The final impression was hiatal hernia and rule out Barrett's.  [The Board notes that the term "rule out" does not mean that a diagnosis can be ruled out, but that further examination is needed to rule out the diagnosis.  For example, in this report the indication for the procedure was "R/O (rule out) GERD," indicating that the Veteran should be worked up for GERD, not that GERD could be excluded.]  

In accordance with the Board's February 2012 remand, the Veteran was given a VA examination for his esophageal condition in March 2012.  The examiner reviewed the claims file.  The Veteran reported persistently recurrent epigastric distress, pyrosis (heartburn), and reflux.  He indicated sleep disturbance caused by reflux 4 or more times a year, with episodes lasting less than a day.  There was no report of anemia, weight loss, nausea, vomiting, hematemesis or melena.  There was no esophageal stricture.  The examiner indicated that there were no other pertinent findings.  

It was noted that the Veteran had an upper endoscopy and biopsy in December 2011, which revealed chronic esophagitis with intestinal metaplasia compatible with Barrett's esophagus.  A complete blood count (CBC) was within normal limits and was not consistent with anemia or other health impairment.  

As to functional impact, the examiner expressed the opinion that the Veteran's esophageal condition had no impact on his ability to work.  The examiner further explained that the Veteran's Barrett's esophagus was a consequence of his chronic gastrointestinal reflux disease and chronic esophagitis.  The condition was usually discovered during endoscopic procedures and changes to the mucosa of the esophagus were noted since it did not give any other symptoms than the ones given by gastroesophageal reflux itself.  

In an addendum dated later in March 2012, the examiner provided an opinion to the effect that the severity of the Veteran's GERD symptoms has remained almost the same since his last evaluation.  She noted that there have been no reports of constant or frequent episodes of vomiting, dyspagia, regurgitation, or bleeding to indicate that his GERD is worse.  She explained that what the Veteran reported as worsening symptoms was in fact a continuation of the same symptoms despite treatment.  However, the examiner emphasized that account must be taken of the fact that he has not made significant changes in his eating habits, as recommended, and continued to eat at irregular hours due to the nature of his work.  Furthermore, it was noted that the Veteran continued to use a lot of medications, especially NSAIDS (nonsteroidal antiinfammatory drugs) and pain medication which contributed to his condition.  The opinion also noted that the Veteran had an upper endoscopy done for evaluation and that showed some color changes in the mucosa of the esophagus but there was no report of esophagitis or GERD found during the procedure.  The procedure did find Barrett's esophagus, which is a consequence of chronic esophagitis and chronic GERD.  

Conclusion

The current 10 percent rating is assigned where there are two or more of the symptoms required for the 30 percent rating but of less severity.  The symptoms required for the 30 percent rating are: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  In this case, the Veteran has reported persistently recurrent epigastric distress, pyrosis (heartburn), and reflux, as well as sleep disturbance caused by reflux 4 or more times a year.  As a lay witness, the Veteran is competent to report what he experiences.  38 C.F.R. § 3.159(a) (2011).  Moreover, the symptoms he describes are consistent with the endoscopic finding of Barrett's esophagus.  So, the Board finds the Veteran's description of his symptoms to be credible.  However, those symptoms, as described by the Veteran, do not exceed the criteria for a 10 percent rating.  They do not approximate the criteria for a higher rating.  Specifically, the evidence does not show that the Veteran's symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health, necessary criteria for the next higher rating of 30 percent.  Similarly, the evidence does not show symptoms of pain, vomiting, material weight loss, hematemesis, melena, moderate anemia, or other symptom combinations productive of severe impairment of health as required for a 60 percent rating.  

The Veteran's statements as to the severity of his symptoms have been considered. However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001)

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged ratings should be assigned.  Review of the record, as discussed in detail above, shows that the GERD has not significantly changed and uniform rating is appropriate in this case.  At no time during the processing of the claim has the disability exceeded the criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the preponderance of medical evidence shows that the service-connected GERD manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Specifically, the rating criteria encompass the symptoms reported by the Veteran.  They simply are not so severe that they result in the considerable impairment of health that would support a disability rating of 30 percent.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Further, the Board finds that there has been no showing by the Veteran that the GERD has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a Veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence in this case shows the Veteran is currently engaged in substantially gainful employment and that the service-connected disabilities do not combine to render him unemployable.  See October 2006 VA mental examination and March 2012 VA esophageal examination.  That is, the record here does not raise a TDIU claim.  


ORDER

An initial rating in excess of 10 percent for GERD is denied.  



___________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


